EXHIBIT 10.1

 

THE COMPANIES (GUERNSEY) LAWS, 1994 and 1996, as amended

 

COMPANY LIMITED BY SHARES

 

ARTICLES OF ASSOCIATION(1)

 

of

 

HPFM (BECKET HOUSE) LIMITED

 

INTERPRETATION

 

1                                          In these presents the words standing
in the first column of the Table next hereinafter contained shall bear the
meanings set opposite to them respectively in the second column thereof, if not
inconsistent with the subject or context -

 


WORDS


 


MEANINGS


 


 


 

“Additional Capital Contribution”

 

any subscription for additional shares in the Company approved under Articles
103(2) and/or 103(4) and/or 103(20).

 

 

 

“Attorney”

 

includes proxy and vice versa.

 

 

 

“BH Entity”

 

Behringer Harvard Becket House LLC, a US limited liability company indirectly
wholly owned by Behringer Harvard Opportunity REIT I, Inc. and a shareholder of
HPFM (Becket House) Limited.

 

 

 

“Board”

 

the Directors for the time being of the Company or the Directors present at a
duly convened meeting of Directors at which a quorum is present.

 

 

 

“Code”

 

the United States Internal Revenue Code of 1986, as amended.

 

 

 

“Director”

 

includes an Alternate Director.

 

 

 

“Dividend”

 

includes bonus.

 

 

 

“Executors”

 

includes Administrators.

 

 

 

“Extraordinary Resolution”

 

the same meaning as Special Resolution except that it shall not be  necessary to
send a copy thereof to H.M. Greffier.

 

 

 

“Fair Value”

 

is as determined by the Auditor in accordance with Article 48.

 

 

 

“Investor Consent”

 

the approval in writing of the holders of 90% of the Ordinary Shares.

 

 

 

“Liquidator”

 

includes joint liquidators.

 

 

 

“Lock-in Period”

 

the period beginning on 3rd October and ending eighteen (18) months thereafter.

 

 

 

“Month”

 

calendar month.

 

--------------------------------------------------------------------------------

(1) Adopted pursuant to Special Resolution passed on 23 November 2007

 

--------------------------------------------------------------------------------


 

 

 

 

“Office”

 

the registered office for the time being of the Company.

 

 

 

“Official Seal”

 

a facsimile of the Common Seal for use outside the Island of Guernsey in
accordance with these presents and the Statutes.

 

 

 

“Operating Budget”

 

the annual operating budget of the Company approved by Investor Consent.

 

 

 

“Ordinary Resolution”

 

a resolution of the Company in General Meeting passed by a simple majority of
the votes of the members entitled to vote and voting in person or by Attorney or
by Proxy at the Meeting.

 

 

 

“Original Capital”

 

the Capital specified in the Memorandum of Association of the Company.

 

 

 

“these presents”

 

these Articles of Association as now framed and from time to time altered by
Special Resolution.

 

 

 

“Probate”

 

includes Letters of Administration.

 

 

 

“Property”

 

any real property that is owned directly or indirectly by the Company.

 

 

 

“Register”

 

the Register of Members to be kept pursuant to the Statutes.

 

 

 

“REIT”

 

the Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation that has
elected to be taxable for federal income tax purposes as a real estate
investment trust under the Code.

 

 

 

“REIT Prohibited Transactions”

 

any of the actions specifically set forth in Article 165.

 

 

 

“Seal”

 

the Common Seal (if any) of the Company.

 

 

 

“Secretary”

 

includes a temporary or assistant Secretary and any person appointed by the
Board to perform any of the duties of Secretary of the Company.

 

 

 

“Special Resolution”

 

the meaning assigned to it by the Statutes.

 

 

 

“The Statutes”

 

every Order in Council, Act or Ordinance for the time being in force concerning
limited liability companies registered in Guernsey and affecting the Company.

 

Words importing the singular number only shall include the plural number and
vice versa.

 

Words importing the masculine gender only shall include the feminine gender.

 

Words importing persons shall include corporations.

 

Expressions referring to writing shall be construed as including references to
any mode of representing or reproducing words in a visible form.

 

The expressions “debenture” and “debenture holder” shall include debenture stock
and debenture stockholder respectively.

 

 

2                                          Subject to the preceding Article, any
words defined in the Statutes shall, if not inconsistent with the subject or
context, bear the same meaning in these presents.

 

2

--------------------------------------------------------------------------------


 

BUSINESS

 

3                                          Any branch or kind of business which
by the Memorandum of Association of the Company, or by the Statutes or by these
presents, is either expressly or by implication authorised to be undertaken by
the Company may be so undertaken at such time or times as the Board thinks fit,
and further suffered by them to be in abeyance, whether such branch or kind of
business may have been actually commenced or not, so long as the Board may deem
it expedient not to commence or proceed with such branch or kind of business.

 

SHARES

 

4                                          The Share Capital of the Company at
the date of adoption of these Articles is £10,000 divided into 10,000 shares of
£1 each.

 

5                                          (1)                              
Without prejudice to any special rights previously conferred on the holders of
any existing shares or class of shares, any share in the Company may be issued
with such preferred, deferred or other special rights or such restrictions,
whether in regard to dividend, voting, return of capital or otherwise as the
Company may from time to time by Ordinary Resolution determine, and subject to
and in default of such determination as the Board may determine.

 

(2)                                  The Company may issue fractions of a share
in accordance with the Statutes.

 

6                                          Subject to the provisions of the
Statutes

 

(1)                               any preference shares may, with the sanction
either of the Board or an Ordinary Resolution, be issued on the terms that they
are, or at the option of the Company are liable, to be redeemed on such terms
and in such manner as the Company before the issue of the shares may by Ordinary
Resolution determine, and subject to and in default of such determination as the
Board may determine;

 

(2)                               the Company may purchase its own shares and it
may make a payment in respect of such purchase otherwise than out of
distributable profits or the proceeds of a fresh issue of shares;

 

(3)                               the Company is authorised to give financial
assistance (as defined in section 2 of the Companies (Financial Assistance for
Acquisition of Own Shares) Ordinance, 1998) directly or indirectly in connection
with the acquisition of its own shares.

 

7                                          If at any time the share capital is
divided into different classes of shares, the rights attached to any class
(unless otherwise provided by the terms of issue of the shares of that class)
may, whether or not the Company is being wound up, be varied with the consent in
writing of the holders of three-fourths of the issued shares of that class, or
with the sanction of an Extraordinary Resolution passed at a separate General
Meeting of the holders of the shares of the class. To every such separate
General Meeting the provisions of these regulations relating to General Meetings
shall apply, but so that the necessary quorum shall be two persons at least
holding or representing by proxy one-third of the issued shares of the class and
that any holder of shares of the class present in person or by proxy may demand
a poll.

 

8                                          The rights conferred upon the holders
of the shares of any class issued with preferred or other rights shall not,
unless otherwise expressly provided by the terms of issue of the shares of that
class, be deemed to be varied by the creation or issue of further shares ranking
pari passu therewith.

 

9                                          Subject to the provisions of article
103, the unissued shares from time to time in the capital of the Company shall
be at the disposal of the Board, which may (subject to the provisions of the
Statutes) allot, grant options over, or otherwise dispose of them to such
persons, on such terms and conditions and at such times as it thinks fit, but so
that no share shall be issued at a discount, except in accordance with the
provisions of the Statutes, and so that the amount

 

3

--------------------------------------------------------------------------------


 

payable on application on each share shall not be less than such percentage of
the nominal amount of the share that shall be fixed by the Board from time to
time.

 

10                                  The Company, or the Board on behalf of the
Company, may pay a commission to any person in consideration of his subscribing
or agreeing to subscribe, whether absolutely or conditionally, for any shares in
the Company, or procuring or agreeing to procure subscriptions, whether absolute
or conditional for any shares in the Company, provided that the rate per cent of
the commission or the amount thereof shall be duly disclosed in accordance with
the Statutes and shall not exceed such percentage of the price at which the
shares are issued as the Board may from time to time determine, or an amount
equal thereto as the case may be, and so that if the commission shall be paid or
payable out of capital, the statutory conditions and requirements shall be
observed and complied with. Such commission may, if thought fit, be paid in
fully-paid shares. The Company may also pay such brokerages as may be lawful.

 

11                                  Except as ordered by a court of competent
jurisdiction or as required by law the Company shall not be affected or bound by
or be compelled in any way to recognise (even when having notice thereof) any
equitable, contingent, future or partial interest in any share or (except only
as by these presents or by law otherwise provided) any other rights in respect
of any share except an absolute right to the entirety thereof in the registered
holder and that whether or not such share shall be entered in the Register as
held in trust, nor shall the Company be bound to see to the execution of any
trust, whether express, implied or constructive, to which any share may be
subject.

 

STOCK

 

12                                  The Company may by Ordinary Resolution
convert any paid-up shares into stock, and reconvert any stock into paid-up
shares of any denomination.

 

13                                  The holders of stock may transfer the same,
or any part thereof, in the same manner and subject to the same regulations, as
and subject to which the shares from which the stock arose might previously to
conversion have been transferred, or as near thereto as circumstances admit; and
the Board may from time to time fix the minimum amount of stock transferable but
so that such minimum shall not exceed the nominal amount of the shares from
which the stock arose.

 

14                                  The holders of stock shall, according to the
amount of stock held by them, have the same rights, privileges and advantages as
regards dividends, voting at meetings of the Company and other matters as if
they held the shares from which the stock arose but no such privilege or
advantage (except participation in the dividends and profits of the Company and
in the assets on winding up) shall be conferred by an amount of stock which
would not, if existing in shares, have conferred that privilege or advantage.

 

15                                  Such of the regulations of the Company as
are applicable to paid-up shares shall apply to stock, and the words “share” and
“shareholder” therein shall include “stock” and “stockholder”, and the words
“share certificate” shall include “stock certificate” unless the context
otherwise requires.

 

SHARE CERTIFICATES

 

16                                  Every person shall be entitled:

 

(1)                                without payment to one certificate for all
his shares of each class and when part only of the shares comprised in a
certificate is sold or transferred, to a new certificate for the remainder of
the shares so comprised; or

 

(2)                                upon payment of such sum as the Board shall
from time to time determine, to several certificates, each for one or more of
his shares of any class.

 

4

--------------------------------------------------------------------------------


 

Every certificate shall be issued within one month after allotment or lodgement
of transfer (or within such other period as the conditions of issue shall
provide) and shall specify the shares to which it relates and the amount paid up
thereon and the distinguishing numbers (if any).

 

17                                  In respect of a share held jointly by
several persons the Company shall not be bound to issue more than one
certificate, and delivery of a certificate for a share to one of several joint
holders shall be sufficient delivery to all such holders.

 

18                                  If a share certificate be defaced, lost or
destroyed, it may be renewed on payment of such fee and on such terms (if any)
as to evidence and indemnity and the payment of out-of-pocket expenses of the
Company of investigating evidence as the Board thinks fit.

 

LIEN

 

19                                  The Company shall have a first and paramount
lien on every share (not being a fully paid share) for all moneys, whether
presently payable or not, called or payable at a fixed time in respect of that
share, and the Company shall also have a first and paramount lien and charge on
all shares (other than fully paid shares) standing registered in the name of a
single member for all the debts and liabilities of such member or his estate to
the Company, and that whether the same shall have been incurred before or after
notice to the Company of any equitable or other interest of any person other
than such member and whether the time for payment or discharge of the same shall
have actually arrived or not, and notwithstanding that the same are joint debts
or liabilities of such member or his estate and any other person whether a
member of the Company or not. The Company’s lien on a share shall extend to all
dividends payable thereon. But the Board may at any time declare any share to be
wholly or in part exempt from the provisions of this Article.

 

20                                  The Company may sell, in such manner as the
Board thinks fit, any shares on which the Company has a lien, but no sale shall
be made unless a sum in respect of which the lien exists is presently payable
nor until the expiration of twenty-one days after a notice in writing, stating
and demanding payment of such part of the amount in respect of which the lien
exists as is presently payable, has been given to the registered holder for the
time being of the shares, or the person entitled thereto by reason of the death
or bankruptcy of such registered holder.

 

21                                  To give effect to any such sale the Board
may authorise some person to transfer the shares sold to the purchaser thereof.
The Purchaser shall be registered as the holder of the shares comprised in any
such transfer, and he shall not be bound to see to the application of the
purchase money, nor shall his title to the shares be affected by any
irregularity or invalidity in the proceedings in reference to the sale.

 

22                                  The net proceeds of the sale shall be
received by the Company and applied in or towards payment of such part of the
amount in respect of which the lien exists as is presently payable, and the
residue, if any, shall (subject to a like lien for sums not presently payable as
existed upon the shares before the sale) be paid to the person entitled to the
shares at the date of the sale.

 

CALLS ON SHARES

 

23                                  The Board may from time to time make calls
upon the members in respect of any moneys unpaid on their shares (whether on
account of the nominal value of the shares or by way of premium) and not by the
conditions of allotment thereof made payable at fixed times, provided that no
call shall be payable at less than one month from the date fixed for the payment
of the last preceding call, and each member shall (subject to receiving at least
fourteen days’ notice specifying the time or times and place of payment) pay to
the Company at the time or times and place so specified the amount called on his
shares. A call may be revoked or postponed as the Board may determine.

 

24                                  A call shall be deemed to have been made at
the time when the resolution of the Board authorising the call was passed and
may be required to be paid by instalments.

 

5

--------------------------------------------------------------------------------


 

25                                  The joint holders of a share shall be
jointly and severally liable to pay all calls in respect thereof.

 

26                                  If a sum called in respect of a share is not
paid before or on the day appointed for payment thereof, the person from whom
the sum is due shall pay interest on the sum from the day appointed for payment
thereof to the time of actual payment at such rate not exceeding 20 per cent per
annum as the Board may determine, but the Board shall be at liberty to waive
payment of such interest either wholly or in part.

 

27                                  Any sum which by the terms of issue of a
share becomes payable on allotment or at any fixed date, whether on account of
the nominal value of the share or by way of premium, shall for the purposes of
these presents be deemed to be a call duly made and payable on the date on which
by the terms of issue the same becomes payable, and in the case of non-payment
all the relevant provisions of these presents as to payment of interest and
expenses, forfeiture or otherwise shall apply as if such sum had become payable
by virtue of a call duly made and notified.

 

28                                  The Board may, on the issue of shares,
differentiate between the holders as to the amount of calls to be paid and the
times of payment.

 

29                                  The Board may, if they think fit, receive
from any member willing to advance the same all or any part of the moneys
uncalled and unpaid upon any shares held by him, and upon all or any of the
moneys so advanced may (until the same would, but for such advance, become
payable) pay interest at such rate (subject to the direction of the Company in
General Meeting) as may be agreed upon between the Board and the member paying
such sum in advance. No such sum paid in advance of calls shall entitle the
member paying such sum to any portion of a dividend declared in respect of any
period prior to the date upon which such sum would, but for such payment, become
presently payable.

 

FORFEITURE AND SURRENDER OF SHARES

 

30                                  If a member fails to pay any call or
instalment of a call on the day appointed for payment thereof, the Board may at
any time thereafter during such time as any part of the call or instalment
remains unpaid serve a notice on him requiring payment of so much of the call or
instalment as is unpaid together with any interest which may have accrued
thereon, and any expenses which may have been incurred by the Company by reason
of such non-payment.

 

31                                  The notice shall name a further day, not
being earlier than the expiration of twenty-one days from the date of service of
the notice, on or before which the payment required by the notice is to be made,
and the place where the payment required by the notice is to be made (the place
so named being either the Office or some other place at which calls of the
Company are usually made payable), and shall state that in the event of
non-payment at or before the time and at the place appointed the shares in
respect of which the call was made or instalment is payable will be liable to be
forfeited.

 

32                                  If the requirements of any such notice as
aforesaid are not complied with, any share in respect of which the notice has
been given may at any time thereafter, before the payment required by the notice
has been made, be forfeited by a resolution of the Board to that effect. Such
forfeiture shall include all dividends declared in respect of the forfeited
share and not actually paid before the forfeiture.

 

33                                  When any share has been forfeited in
accordance with these presents, notice of the forfeiture shall forthwith be
given to the holder of the share, or the person entitled to the share by
transmission, as the case may be, and an entry of such notice having been given,
and of the forfeiture with the date thereof, shall forthwith be made in the
Register opposite to the entry of the share; but no forfeiture shall be in any
manner invalidated by any omission or neglect to give such notice or to make
such entry as aforesaid.

 

6

--------------------------------------------------------------------------------


 

34                                  A forfeited share shall be deemed to be the
property of the Company and may be sold, re-allotted or otherwise disposed of on
such terms and in such manner as the Board shall think fit, with or without all
or any part of the amount previously paid on the share being credited as paid,
and at any time before a sale or disposition the forfeiture may be cancelled on
such terms as the Board may think fit.

 

35                                  A person whose shares have been forfeited
shall cease to be a member in respect of the forfeited shares but shall,
notwithstanding, remain liable to pay to the Company all moneys which, at the
date of forfeiture, were payable by him to the Company in respect of the shares
with interest at such rate as the Board may determine, but his liability shall
cease if and when the Company shall have received payment in full of all such
moneys in respect of the shares. The Board may enforce payment without any
allowance for the value of the shares at the time of forfeiture.

 

36                                  The forfeiture of a share shall involve the
extinction at the time of forfeiture of all interest in and all claims and
demands against the Company in respect of the share and all other rights and
liabilities incidental to the share as between the shareholder whose share is
forfeited and the Company, except only such of those rights and liabilities as
are by these presents expressly saved.

 

37                                  The Board may accept from any member, on
such terms and conditions as shall be agreed, a surrender of any shares in
respect of which there is a liability for payment of calls. Any share so
surrendered may be disposed of in the same manner as a forfeited share.

 

38                                  A statutory declaration in writing that the
declarant is a Director or the Secretary of the Company, and that a share in the
Company has been duly forfeited or surrendered on a date stated in the
declaration, shall be conclusive evidence of the facts therein stated as against
all persons claiming to be entitled to the share. The Company may receive the
consideration, if any, given for the share on any sale or disposition thereof
and may execute a transfer of the share in favour of the person to whom the same
is sold or disposed of, and he shall thereupon be registered as the holder of
the share, and shall not be bound to see to the application of the purchase
money, if any, nor shall his title to the share be affected by any irregularity
or invalidity in the proceedings in reference to the forfeiture, sale,
re-allotment or disposal of the share.

 

TRANSFER AND TRANSMISSION OF SHARES

 

39                                  All transfers of shares may be effected by
transfer in writing in the usual common form (or any such other form as the
Board may accept) and may be under hand only. Shares of different classes shall
not be transferred by the same instrument of transfer. The instrument of
transfer of a share shall be signed by or on behalf of the transferor, and the
transferor shall be deemed to remain the holder of the share until the name of
the transferee is entered in the Register in respect thereof.

 

40                                  Every instrument of transfer shall be left
at the Office or such other place as the Board may prescribe, with the
certificate of every share to be thereby transferred and such other evidence as
the Board may reasonably require to prove the title of the transferor or his
right to transfer the shares; and the transfer and certificate shall remain in
the custody of the Board but shall be at all reasonable times produced at the
request and expense of the transferor or transferee and their respective
representatives or any of them. A new certificate shall be delivered to the
transferee after the transfer is completed and registered on his application for
the same and when necessary a balance certificate shall be delivered to the
transferor if required by him in writing. A fee determined by the Board may be
charged for each transfer, and also for the registration of every probate,
notice, power of attorney, or document tendered for registration and shall, if
required by the Board, be paid before the registration thereof.

 

41                                  Notwithstanding the provisions of Article
53, the Board may, in their discretion and without assigning any reasons
therefor, refuse to register a transfer of any share to any person of whom they
shall not approve as transferee. If the Board refuse to register a transfer of
any

 

7

--------------------------------------------------------------------------------


 

share they shall within two months after the date on which the transfer was
lodged with the Company send to the transferee notice of the refusal.

 

42                                  The Company shall keep a register in
accordance with the Statutes. The Register may be closed during such time as the
Board think fit, not exceeding in the whole thirty days in any one year.

 

43                                  In the case of the death of a member, the
survivor or survivors where the deceased was a joint holder, and the executors
or administrators of the deceased where he was a sole holder, shall be the only
persons or person recognised by the Company as having any title to or interest
in his shares; but nothing herein contained shall release the estate of a
deceased joint holder from any liability in respect of any share jointly held by
him.

 

44                                  A person entitled to shares in consequence
of the death or bankruptcy of a member shall not be entitled to receive notice
of or to attend or to vote at any meeting, or, save as aforesaid and save as
regards the receipt of such dividends as the Board shall not elect to retain, to
exercise any of the rights and privileges of a member, unless and until he shall
have been registered as the holder of the shares.

 

RESTRICTIONS ON TRANSFER AND TRANSMISSION OF SHARES

 

45                                  A share may be transferred by a member or
other person entitled to transfer to any member selected by the transferor; but
save as aforesaid and save as provided by Article 50 or 53 hereof, no share
shall be transferred to a person who is not a member so long as any member is
willing to purchase the same at the fair value.

 

46                                  Except where the transfer is made pursuant
to Article 50 or 53 hereof the person proposing to transfer any shares
(hereinafter called the “proposing transferor”) shall give notice in writing
(hereinafter called a “transfer notice”) to the Secretary of the Company that he
desires to transfer the same. Such notice shall specify the sum he fixes as the
fair value, and shall constitute the Secretary his agent for the sale of the
shares at the price so fixed, or at the option of the purchaser (hereinafter
called the “purchasing member”), at the fair value to be fixed by the Auditor in
accordance with these Articles. A transfer notice may include several shares and
in such case shall operate as if it were a separate notice in respect of each. A
transfer notice shall not be revocable except with the sanction of the Board.

 

47                                  If the Secretary shall within the space of
twenty-eight days after being served with a transfer notice, find a member
willing to purchase the share and shall give notice thereof to the proposing
transferor, he shall be bound upon payment of the fair value to transfer the
share to the purchasing member.

 

48                                  In case any difference arises between the
proposing transferor and the purchasing member as to the fair value of a share,
the Auditor shall, on the application of either party and at the cost of the
Company, certify in writing the sum which, in his opinion, is the Fair Value,
and such sum shall be deemed to be the Fair Value, and in so certifying the
Auditor shall be considered to be acting as an expert, and not as an arbitrator.
The “Fair Value” shall be determined by the Auditor on the following assumptions
and bases:-

 

(1)                                valuing the shares as on an arm’s-length sale
between a willing seller and a willing buyer;

 

(2)                                if the Company is then carrying on business
as a going concern, on the assumption that it will continue to do so;

 

(3)                                that the shares are capable of being
transferred without restriction;

 

(4)                                valuing the shares as a rateable proportion
of the total value of all the issued shares without any premium or discount
being attributable to the percentage of the issued share capital of the Company
which they represent; and

 

8

--------------------------------------------------------------------------------


 

(5)                                reflect any other factors which the Auditors
reasonably believe should be taken into account.

 

49                                  If in any case the proposing transferor,
after having become bound as aforesaid, makes default in transferring the share,
the Company may receive the purchase money, and shall thereupon cause the name
of the purchasing member to be entered in the Register as the holder of the
share, and shall hold the purchase money in trust for the proposing transferor.
The receipt of the Company for the purchase money shall be a good discharge to
the purchasing member, and after his name has been entered in the Register in
purported exercise of the aforesaid power, the validity of the proceedings shall
not be questioned by any person.

 

50                                  If the Secretary shall not, within the space
of twenty-eight days after being served with a transfer notice, find a person
selected as aforesaid willing to purchase the shares, and give notice in manner
aforesaid, the proposing transferor shall at any time within three calendar
months afterwards be at liberty (1) subject to Articles 41 and 54 hereof, to
sell and transfer the shares (or those not placed) to any person at a price
which shall not be less than the Fair Value; or (2) after the Lock-in Period by
notice to the Secretary and to each member (a “buy-sell notice”) require all the
other members (the “transferring members”) to transfer their shares to the
proposing transferor at a price equal to the Fair Value. The buy-sell notice
shall fix a closing date not later than 30 days after the date of the buy-sell
notice and on payment of the Fair Value on the closing date for the shares each 
transferring member shall be bound to transfer his shares to the proposing
transferor. In case of default by any transferring member the provisions of
Article 49 shall apply mutatis mutandis.

 

51                                  If any person except a person designated in
Article 53 hereof shall become entitled to any share by reason of the death of
any member and if any person shall become entitled to any share by reason of the
bankruptcy of any member then such person shall be bound forthwith to give a
transfer notice to the Secretary as hereinbefore provided and the same results
shall follow as in the case of a transfer notice voluntarily given. If the said
person shall fail to give such transfer notice then the Secretary as his agent
may give the same.

 

52                                  Every employee of the Company who is a
shareholder shall forthwith on ceasing his employment with the Company be bound
to give a transfer notice to the Secretary in respect of the shares so held by
him and should he fail to do so the Secretary as his agent may give the same.

 

53                                  A share of a deceased member may be
transferred by his executors or administrators to any child or other issue,
widow or widower of such deceased member and shares standing in the name of the
trustees of the Will of any deceased member may be transferred upon any change
of trustees to the trustees for the time being of such Will (and the
restrictions in Article 49 hereof shall not apply to any transfer authorised by
this clause) provided always that the Company shall not be bound to recognise
any trust.

 

53A                        Notwithstanding any provision to the contrary
contained in these Articles, 45 to 53 inclusive shall not apply and there shall
be no restriction on the transfer of any share where such transfer is made
pursuant to, or in connection with, a Guernsey security interest agreement
relating to shares in the Company and made between as the case may be any legal
and/or beneficial owner of shares in the Company and any lender, security
trustee, security agent or other secured party under financing made or to be
made available to the Company, or to any other member of the group of companies
of which the Company is a member.

 

TAG ALONG

 

54                                  If at any time one or more Shareholders (the
“Proposed Sellers”) propose to sell, in one or a series of related transactions,
a majority in nominal value of the Ordinary Shares in the Company (a “Majority
Holding”) to any person other than pursuant to Article 45, the Proposed Sellers
may only sell the Majority Holding if they comply with the provisions of this
Article 54. The Proposed Sellers shall give written notice (the “Proposed Sale
Notice”) to the other holders of the Ordinary Shares in the Company of such
intended sale at least ten

 

9

--------------------------------------------------------------------------------


 

Business Days prior to the date thereof. The Proposed Sale Notice shall set out,
to the extent not described in any accompanying documents, the identity of the
proposed buyer (the “Proposed Buyer”), the purchase price and other terms and
conditions of payment, the proposed date of sale, and the number of Shares
proposed to be purchased by the Proposed Buyer. Any other holder of Ordinary
Shares in the Company shall be entitled, by written notice given to the Proposed
Sellers within five Business Days of receipt of the Proposed Sale Notice, to be
permitted to sell all of his shares to the Proposed Buyer on the same terms and
conditions as those set out in the Proposed Sale Notice. If any other holder of
Ordinary Shares in the Company is not given the rights accorded him by the
provisions of this Article 54, the Proposed Sellers shall be required not to
complete their sale and the Company shall be bound to refuse to register any
transfer intended to carry such a sale into effect.

 

ALTERATION OF CAPITAL

 

55                                  Subject to the provisions of Article 103,
the Company may from time to time by Ordinary Resolution increase the share
capital by such sum, to be divided into shares of such amount, as the resolution
shall prescribe.

 

56                                  Any new shares shall be of such class and
amount and have such preference or priority as regards dividends or in the
distribution of assets or as to voting or otherwise over any other shares of any
class, whether then already issued or not, or be subject to such stipulations
deferring them to any other shares with regard to dividends or in the
distribution of the assets as the Company by such resolution may direct.

 

57                                  Subject to the provisions of article 103,
the Company in General Meeting may before the issue of any new shares resolve
that the same or any of them shall be offered to the members in proportion to
the existing shares held by them at such price as the said meeting, or failing
the said meeting, as the Board may fix, and such offer shall be made by notice
specifying the number of shares to which the member is entitled, and limiting a
time within which the offer, if not accepted, will be deemed to be declined; and
after the expiration of such time, or on the receipt of an intimation from the
member to whom such notice is given that he declines to accept the shares
offered, the Board may offer the same on similar terms to such of the other
shareholders as they may select including the Directors themselves or dispose of
them in such manner as they think most beneficial to the Company. For the
purpose of giving effect to this Article the Board shall whenever any offer
results in a fractional part of a share being offered to a shareholder be
entitled to disregard such fraction which shall then be sold by the Board and
the proceeds retained by the Company. In the absence of any such determination
or so far as the same shall not extend, the new shares may be dealt with as if
they formed part of the original capital and shall be subject to the provisions
herein contained with reference to the payment of calls and instalments,
transfer and transmission, forfeiture and lien, surrender and otherwise.

 

58                                  Subject to the provisions of Article 103,
the Company may by Ordinary Resolution:-

 

(1)                                    consolidate and divide all or any of its
share capital into shares of larger amount than its existing shares;

 

(2)                                    subdivide its shares, or any of them,
into shares of smaller amount than is fixed by the Memorandum, so, however, that
in the subdivision the proportion between the amount paid and the amount, if
any, unpaid on each reduced share shall be the same as it was in the case of the
share from which the reduced share is derived and so that the resolution whereby
any share is subdivided may determine that, as between the holders of the shares
resulting from the subdivision, one or more of the shares may have such
preferred, deferred or other rights over the others as the Company has power to
attach to unissued or new shares;

 

(3)                                    cancel any shares which, at the date of
the passing of the resolution, have not been taken or agreed to be taken by any
person, and diminish the amount of its share capital by the amount of the shares
so cancelled;

 

10

--------------------------------------------------------------------------------


 

(4)                                    convert all or any of its fully paid
shares the nominal amount of which is expressed in a particular currency into
fully paid shares of a nominal amount of a different currency in accordance with
the Statutes.

 

59                                  The Board shall have power on any
consolidation of shares, to deal with fractions of shares in any manner it may
think fit.

 

60                                  The Company may by Special Resolution reduce
its share capital, any capital redemption reserve fund or any share premium
account in any manner and with, and subject to, any incident authorised, and
consent required, by law.

 

GENERAL MEETINGS

 

61                                  The first General Meeting of the Company
shall be held within eighteen months from the date on which the Company is
entitled to commence business. Thereafter a General Meeting shall be held once
at least in each subsequent calendar year provided that there shall not be more
than fifteen months between one such meeting and the next.

 

62                                  The above mentioned General Meetings (other
than the first) shall be called Ordinary General Meetings; all other meetings of
the Company (other than the first) shall be called Extraordinary General
Meetings.

 

63                                  Any General Meeting convened by the Board,
unless the time thereof shall have been fixed by the Company in General Meeting,
or unless such General Meeting be convened in pursuance of such requisition as
is hereinafter mentioned, may be postponed by the Board by notice in writing and
the meeting shall, subject to any further postponement or adjournment, be held
at the postponed date for the purpose of transacting the business covered by the
original notice.

 

64                                  The Board may whenever it thinks fit, and
shall on the requisition in writing of one or more shareholders representing not
less than one-tenth of the issued share capital of the Company upon which all
calls or other sums then due have been paid, forthwith proceed to convene an
Extraordinary General Meeting.

 

65                                  The requisition shall be dated and shall
state the object of the meeting and shall be signed by the requisitionists and
deposited at the Office and may consist of several documents in like form each
signed by one or more of the requisitionists.

 

66                                  If the Board does not proceed to cause a
meeting to be held within twenty-one days from the date of the requisition being
so deposited, the requisitionists, or a majority of them in value, may
themselves convene the meeting, but any meeting so convened shall not be held
after three months from the date of such deposit.

 

67                                  Any meeting convened by requisitionists as
aforesaid shall be convened in the same manner, as nearly as possible, as that
in which meetings are to be convened by the Board.

 

NOTICE OF GENERAL MEETINGS

 

68                                  Not less than ten days’ notice specifying
the time and place of any General Meeting and specifying also in the case of any
special business the general nature of the business to be transacted thereat
shall be given by notice sent by post by the Secretary or other Officer of the
Company, or any other person appointed by the Board to do so, to such members as
are entitled to receive notices from the Company, provided that with the consent
in writing of all the members a meeting may be convened by a shorter notice and
in any manner they think fit. In every notice calling a General Meeting there
shall appear with reasonable prominence a statement that a member entitled to
attend and vote is entitled to appoint one or more proxies to attend and vote
instead of him and that a proxy need not also be a member.

 

11

--------------------------------------------------------------------------------


 

69                                  The accidental omission to give notice of
any meeting to, or the non receipt of such notice by, any member shall not
invalidate any resolution passed or proceeding had at any such meeting.

 

PROCEEDINGS AT GENERAL MEETINGS

 

70                                  The ordinary business of the Ordinary
General Meeting shall be to receive and consider the profit and loss account (if
any) and the balance sheet of the Company and the reports of the Directors and
the Auditors, to elect Directors, appoint Auditors and other Officers in the
place of those retiring, to fix the remuneration of the Directors and Auditors,
to sanction or declare dividends and to transact any business which under these
presents ought to be transacted at an Ordinary General Meeting. All other
business shall be deemed special and shall be subject to notice as hereinbefore
provided.

 

71                                  Two members present either in person or by
Attorney or by Proxy or by other duly authorised representative and holding at
least one fourth of the shares forming the issued share capital of the Company
shall be a quorum for a General Meeting.

 

72                                  If within half an hour after the time
appointed for the meeting a quorum is not present, the meeting, if convened by
or upon the requisition of members as hereinbefore provided, shall be dissolved.
If otherwise convened, it shall stand adjourned for fourteen days at the same
time and place and no notice of such adjournment need be given.

 

73                                  The members present in person and entitled
to vote shall choose one of their own number to be the Chairman at such meeting.

 

74                                  The Chairman may, with the consent of any
meeting at which a quorum is present, and shall if so directed by the meeting,
adjourn the meeting from time to time and from place to place, but no business
shall be transacted at any adjourned meeting other than the business left
unfinished at the meeting from which the adjournment took place. When a meeting
is adjourned for thirty days or more, notice of the adjourned meeting shall be
given as in the case of an original meeting. Save as aforesaid it shall not be
necessary to give any notice of an adjournment or of the business to be
transacted at an adjourned meeting.

 

75                                  At any General Meeting a resolution put to
the vote of the meeting shall be decided by a show of hands or by a poll at the
option of the Chairman. Nevertheless, before or on the declaration of the result
of the show of hands, a poll may be demanded:

 

(1)                                by the Chairman of the meeting; or

 

(2)                                by one member present in person or by
Attorney or by Proxy and representing at least one-tenth of the issued share
capital.

 

Unless a poll be so demanded a declaration by the Chairman that a resolution has
on a show of hands been carried, or carried unanimously, or by a particular
majority, or lost and an entry to that effect in the book containing the minutes
of the proceedings of the General Meetings of the Company shall be conclusive
evidence of the fact without proof of the number or proportion of the votes
recorded in favour of or against such resolution. The demand for a poll may be
withdrawn.

 

76                                  If a poll is demanded, it shall be taken at
the meeting at which the same is demanded, or at such other time and place as
the Chairman of the meeting shall direct, and the result of such poll shall be
deemed the resolution of the meeting.

 

77                                  The demand for a poll shall not prevent the
continuance of a meeting for the transaction of any business other than the
question on which a poll has been demanded.

 

78                                  If a poll shall be duly demanded on the
election of a Chairman or on any question of adjournment, it shall be taken at
once and in case of an equality of votes on a poll, the Chairman of the meeting
at which the poll is taken shall have a second or casting vote.

 

12

--------------------------------------------------------------------------------


 

79                                  Nothing in these Articles shall be construed
as a provision contrary to

 

(1)                                the passing of a resolution in writing by the
members; or

 

(2)                                the participation of a member in a meeting by
any means of communication

 

in accordance with the Statutes.

 

VOTES OF MEMBERS

 

80                                  Subject to the voting rights attached to
shares in the Company:

 

(1)                                On a show of hands every member entitled to
vote and present in person or by Attorney or by proxy shall have one vote.

 

(2)                                On a poll every member entitled to vote and
present in person or by Attorney or by proxy shall have one vote for each share
held by him, but this provision shall be subject to the conditions with respect
to any special voting powers or restrictions for the time being attached to any
shares which may be subject to special conditions.

 

81                                  Where there are joint registered holders of
any share, such persons shall not have the right of voting individually in
respect of such share, but shall elect one of their number to represent them and
to vote whether in person or by proxy in their name. In default of such election
the person whose name stands first on the Register in respect of such share
shall alone be entitled to vote in respect thereof.

 

82                                  Any member being lunatic, idiot, or of
unsound mind, may vote by his judicial factor, curator bonis, or other legal
guardian. Any one of such persons may vote either personally or by proxy.

 

83                                  On a poll votes may be given either
personally or by proxy, and a member entitled to more than one vote need not use
all his votes or cast all the votes he uses in the same way. A proxy need not be
a member of the Company.

 

84                                  No member shall be entitled to be present or
take part in any proceedings or vote either personally or by proxy at any
General Meeting unless all calls due from him have been paid, and in every case
when a member has become bankrupt he shall not, while his bankruptcy continues,
be entitled to be present or vote at any General Meeting, and no member shall be
entitled to vote in respect of any shares that he has acquired by purchase for
pecuniary consideration unless he has been registered as owner of the shares in
respect of which he claims to vote.

 

85                                  No objection shall be raised to the
qualification of any voter except at the meeting or adjourned meeting at which
the vote objected to is given or tendered, and every vote not disallowed at such
meeting shall be valid for all purposes. Any such objection made in due time
shall be referred to the Chairman of the meeting whose decision shall be final
and conclusive.

 

86                                  The instrument appointing a proxy shall be
in writing under the hand of the appointor or of his attorney duly authorised in
writing or, if the appointor is a corporation, either under seal or under the
hand of an officer or attorney duly authorised, but no instrument appointing a
proxy shall be valid after the expiration of twelve months from the date of its
signature or execution.

 

87                                  The instrument appointing a proxy and the
power of attorney or other authority (if any) under which it is signed or a
notarially certified copy of that power or authority shall be deposited at the
Office not less than 48 hours before the time for holding the meeting or
adjourned meeting at which the person named in the instrument proposes to vote
or, in the case of a poll, not less than 24 hours before the time appointed for
the taking of the poll, and in default the instrument of proxy shall not be
treated as valid.

 

13

--------------------------------------------------------------------------------


 

88                                  The instrument appointing a proxy may be in
any usual or common form or in any form which the Board may approve and may
include an instruction by the appointor to the proxy either to vote for or to
vote against any resolution or resolutions to be put to the meeting or meetings
at which it is to be used.

 

89                                  The instrument appointing a proxy shall be
deemed to confer authority to demand or join in demanding a poll and shall
unless the contrary is stated thereon be as valid as well for any adjournment of
the meeting as for the meeting to which it relates.

 

90                                  A vote given in accordance with the terms of
an instrument of proxy shall be valid notwithstanding the previous death or
insanity of the principal or revocation of the proxy or of the authority under
which the proxy was executed, provided that no intimation in writing of such
death, insanity or revocation shall have been received by the Company at the
Office before the commencement of the meeting or adjourned meeting or the taking
of the poll at which the proxy is used.

 

91                                  Any corporation which is a member of the
Company may by resolution of its directors or other governing body authorise
such person as it thinks fit to act as its representative at any meeting of the
Company or of any class of members of the Company, and the person so authorised
shall be entitled to exercise on behalf of the corporation which he represents
the same powers (other than power to appoint a proxy) as that corporation could
exercise if it were an individual member of the Company.

 

NUMBER AND APPOINTMENT OF DIRECTORS

 

92                                  The first Directors of the Company shall be
appointed by the subscribers to the Memorandum of Association of the Company.

 

93                                  Unless such subscribers appoint a sole
Director and until otherwise determined either by the Company in General Meeting
or by the Board the number of Directors shall be not less than two.

 

94                                  Any holder of shares representing not less
than 75% of the total shares in issue and/or holders of shares representing in
aggregate at least 15% of the total shares in issue may, by notice in writing
signed on their behalf and delivered to the Company at the Office, at any time
and from time to time appoint one person to be a director or remove from office
any director so appointed.

 

95                                  The Board shall have power at any time, and
from time to time, to appoint any person to be a Director, either to fill a
casual vacancy or as an addition to the existing Directors, but so that the
total number of Directors shall not at any time exceed the number fixed by or
pursuant to these presents. Any Director so appointed shall hold office only
until the next following Ordinary General Meeting and shall then be eligible for
re-election.

 

96                                  No person other than a Director retiring at
the meeting shall, unless recommended by the Directors, be eligible for election
to the office of Director at any general meeting unless not less than ten days
before the date appointed for the meeting there shall have been left at the
Office notice in writing, signed by a member duly qualified to attend and vote
at the meeting for which such notice is given, of his intention to propose such
person for election, together with notice in writing signed by that person of
his willingness to be elected.

 

97                                  Without prejudice to the powers of the Board
under Article 93 the Company in General Meeting may (subject to Article 94)
appoint any person to be a Director either to fill a casual vacancy or as an
additional Director.

 

QUALIFICATION AND REMUNERATION OF DIRECTORS

 

98                                  The share qualification for a Director may
be fixed by the Company in General Meeting, and unless and until so fixed no
qualification shall be required.

 

14

--------------------------------------------------------------------------------


 

99                                  (1)                                  The
Directors shall be paid out of the funds of the Company by way of fees, such sum
or sums as shall be voted by the Company in General Meeting. The Directors’ fees
shall be deemed to accrue from day to day.

 

(2)                                The Directors shall also be entitled to be
repaid all travelling and hotel expenses properly incurred by them in or with a
view to the performance of their duties or in attending meetings of the Board or
committees of the Board or General Meetings of the Company.

 

(3)                                If any Director, being willing, shall be
called upon to render or to perform and shall render or perform extra or special
services of any kind or shall travel or go to or reside in any country not his
usual place of residence for any business or purpose of the Company, he shall be
entitled to receive such sum as the Board may think fit for expenses and also
such remuneration as the Board may think fit, either as a fixed sum or as a
percentage of profits or otherwise, and such remuneration may, as the Board
shall determine, be either in addition to or in substitution for any other
remuneration which he may be entitled to receive.

 

ALTERNATE DIRECTORS

 

100                            Any Director may by notice in writing under his
hand served upon the Company appoint any person (whether a member of the Company
or not) as an alternate Director to attend and vote in his place at any meeting
of the Directors at which he is not personally present, or to undertake and
perform such duties and functions and to exercise such rights as such Director
could personally, and such appointment may be made generally, or specifically,
or for any period, or for any particular meeting, and with and subject to any
particular restrictions or limitations. Every such appointment shall be
effective and the following provisions shall apply in connection therewith:

 

(1)                                Every alternate Director while he holds
office as such shall be entitled to notice of meetings of the Directors and to
attend and to exercise all the rights and privileges of his appointor at all
such meetings at which his appointor is not personally present.

 

(2)                                Every such alternate Director shall ipso
facto vacate office if and when his appointment expires by effluxion of time or
the Director appointing him vacates office as a Director or removes the
alternate Director from office as such by notice in writing under his hand
served upon the Company.

 

(3)                                No alternate Director shall be entitled as
such to receive any remuneration from the Company, but every alternate Director
shall be entitled to be paid all travelling, hotel and other expenses reasonably
incurred by him in exercise of the duties or privileges of his office.

 

(4)                               A Director may act as alternate Director for
another Director and shall be entitled to vote for such other Director as well
as on his own account, but no Director shall at any meeting be entitled to act
as alternate Director for more than one other Director.

 

BORROWING POWERS OF THE BOARD

 

101                            The Board may exercise all the powers of the
Company to borrow money and to mortgage or charge its undertaking, property and
uncalled capital or any part thereof and to issue debentures and other
securities whether outright or as collateral security for any debt, liability or
obligation of the Company or of any third party.

 

102                            The Board shall cause a proper register to be
kept of all mortgages and charges specifically affecting the property of the
Company.

 

15

--------------------------------------------------------------------------------


 

OTHER POWERS AND DUTIES OF THE BOARD

 

103                            Notwithstanding any other provisions of these
Articles, the Company will not, without Investor Consent do, or cause to be
done, any of the following:-

 

(1)                        alter its Memorandum of Association or these Articles
or its accounting reference date; or

 

(2)                        other than as necessary to satisfy any applications
for shares made on or prior to the date of adoption of these Articles, issue any
unissued shares or create or issue any new shares in the Company or grant
options over any of its shares or other securities; or

 

(3)                        acquire, purchase, or subscribe for any shares,
debentures, mortgages or securities (or any interest therein) in any company,
trust or any body (except for the purpose of setting up a wholly owned
subsidiary of the Company in furtherance of the Company’s Business); or

 

(4)                        alter, increase, reduce or redeem the authorised or
issued share capital of the Company; or

 

(5)                        reorganise, consolidate, sub-divide or convert the
shares for the time being in the capital of the Company or vary any of the
rights attaching to any such shares; or

 

(6)                        make any application for a listing of any part of the
share capital of the Company on the London Stock Exchange, the Alternative
Investment Market or any other recognised investment exchange (as defined in
section 285 of the Financial Services and Markets Act 1986) or make any
arrangements for any other form of marketing or any of its share capital
(including without limitation on any bourse or stock exchange other than the
London Stock Exchange); or

 

(7)                        appoint any committee of the Board or permit the
appointment of any alternate director; or

 

(8)                        take any steps for (i) the winding up,
administration, or dissolution of the Company; or (ii) the affairs of the
Company to be declared en désastre; or (iii) the property of the Company to be
placed under the control of a Guernsey Court or otherwise to be subject to any
restraint; or

 

(9)                        take any steps to have the Company wound up whether
for the purposes of amalgamation or reconstruction or otherwise unless a
registered insolvency practitioner shall have advised that the Company is
required by applicable law to be wound up by reason of having become insolvent;
or

 

(10)                  give any guarantee, indemnity or security in respect of
the obligations of any other person (other than any of its wholly owned
subsidiaries) or permit any such guarantee or indemnity or security to subsist
or vary any such guarantee or indemnity or security or provide any credit (other
than normal trade credit on commercially reasonable terms in the ordinary course
of the Company’s business or to any of its subsidiaries); or

 

(11)                  alter any restriction on the powers of the Board to
borrow, give guarantees or create charges; or

 

(12)                  make any loan or advance (other than to any of its wholly
owned subsidiaries); or

 

16

--------------------------------------------------------------------------------


 

(13)                  establish or vary the rules of any profit sharing, bonus
or incentive scheme or any benefits scheme; or

 

(14)                  sell the undertaking of the Company or any substantial
part thereof or sell any fixed assets of the Company other than in the ordinary
course of business; or

 

(15)                  dispose of any share in the capital of any subsidiary of
the Company; or

 

(16)                  appoint or dismiss auditors to the Company; or

 

(17)                  carry on any business other than the ownership and/or
development of Becket House, 81-90 Cheapside/36-37 Old Jewry, London, EC2 (the
“Property”); or

 

(18)                  appoint any person, firm or company to manage the
acquisition, ownership, development and realisation of the Property other than
Hunter Property Fund Management Limited (No. SC199327) (“HPFM”); or

 

(19)                  terminate or make any material amendment to the terms of
any Management Agreement between HPFM and the Company; or

 

(20)                  merge or consolidate the Company with another entity; or

 

(21)                  require that the members invest any additional capital in
the Company; or

 

(22)                  borrow any sums secured by a deed of trust or lien against
the Property; or

 

(23)                  except for expenditures made and obligations incurred
pursuant to an Operating Budget, make any expenditure or incur any obligation by
or for the Company, or approve any such expenditure or obligation to be made or
incurred by the Company, in excess of 105% of the amount set forth in an
Operating Budget therefor; or

 

(24)                  file a voluntarily bankruptcy petition, seeking or
consenting to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Company or a substantial
portion of its assets; or file a petition or answer seeking for itself any
reorganisation, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation; or file an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Company in any proceeding of this nature or to take any action in
furtherance of the foregoing; or

 

(25)                  file any lawsuit, other than lawsuits arising from the
normal day-to-day operation of the Property, such as suits to collect unpaid
rent and eviction suits; or

 

(26)                  pay any compensation to a member or an affiliate of a
member, or transact with any member or affiliate of a member, except to the
extent that any payment to, or transaction with, a member is set forth in an
approved Operating Budget or expressly authorised or approved pursuant to the
terms of these Articles; or

 

(27)                  execute or approve any agreement or contract with any
person to be an agent for the Company or to be other than an independent
contractor, or which permits any such person to sign any agreement or contract,
including, without limitation, brokerage, listing or commission agreements or
service contracts, on behalf of the Company; or

 

17

--------------------------------------------------------------------------------


 

(28)                  dedicate any portion of the Property to any government or
political subdivision; or

 

(29)                  approve a management, development or leasing agreement
related to the Property; or

 

(30)                  execute or approve any agreement, contract, or
arrangement, with a term of more than one year that is not terminable with
thirty (30) days notice without penalty; or

 

(31)                  assign the Company’s rights in specific Company property
for other than Company purposes; or

 

(32)                  undertake any act which would make it substantially
impractical to carry on the ordinary business of the Company, other than a
transfer of all or substantially all of the assets of the Company in accordance
with these Articles; or

 

(33)                  confess any judgment] against the Company; or

 

(34)                  sign or deliver any bond, confession of judgment,
indemnity bond or surety bond by or on behalf of the Company; or]

 

(35)                  transfer or encumber all or any part of the Property or
any other Company assets the value of which exceeds £25,000; or

 

(36)                  approve any tax election that adversely affects a member;
or

 

(37)                  cause or permit any subsidiaries of the Company to do any
of the things mentioned in paragraphs (1) to (36) (inclusive) substituting
reference to the Company with reference to that subsidiary.

 

104                            Subject only to the terms of Article 103, the
business of the Company shall be managed by the Board who may exercise all such
powers of the Company as are not by the Statutes or by these presents required
to be exercised by the Company in General Meeting, subject, nevertheless, to any
of these presents, to the provisions of the Statutes, and to such regulations
being not inconsistent with the Statutes or these presents, as may be prescribed
by the Company in General Meeting, but no regulation made by the Company in
General Meeting shall invalidate any prior act of the Board which would have
been valid if that regulation had not been made. The general powers given by
this Article shall not be limited or restricted by any special authority or
power given to the Board by any other Article.

 

105                            The Board may arrange that any branch of the
business carried on by the Company or any other business in which the Company
may be interested shall be carried on by or through one or more subsidiary
companies, and the Board may on behalf of the Company make such arrangements as
it thinks advisable for taking the profits or bearing the losses of any branch
or business so carried on or for financing, assisting or subsidising any such
subsidiary company or guaranteeing its contracts, obligations or liabilities.

 

106                            The Board may establish any local boards or
agencies for managing any of the affairs of the Company, and may appoint any one
or more of its number or any other person or persons to be members of such local
Boards, or any managers or agents, and may fix their remuneration, and may
delegate to any local board, manager or agent any of the powers, authorities and
discretions vested in the Board, with power to sub-delegate, and may authorise
the members of any local board, or any of them, to fill any vacancies therein,
and to act notwithstanding vacancies, and any such appointment or delegation may
be made upon such terms and subject to such conditions as the Board may think
fit, and the Board may remove any person so appointed, and may annul or vary any
such delegation, but no person dealing in good faith and without notice of any
such annulment or variation shall be affected thereby.

 

18

--------------------------------------------------------------------------------


 

107                            The Board may from time to time and at any time
by power of attorney attested by any person duly authorised in that regard
appoint any company, firm or person or any fluctuating body of persons, whether
nominated directly or indirectly by the Board, to be the attorney or attorneys
of the Company for such purposes and with such powers, authorities and
discretions (not exceeding those vested in or exercisable by the Board under
these presents) and for such periods and subject to such conditions as they may
think fit, and any such power of attorney may contain such provisions for the
protection and convenience of persons dealing with any such attorney as the
Board may think fit and may also authorise any such attorney to sub-delegate all
or any of the powers, authorities and discretions vested in him.

 

108                            (1)                                  A Director
who is in any way, whether directly or indirectly, interested in a contract or
arrangement or proposed contract or arrangement with the Company shall disclose
the nature of his interest at a meeting of the Board. In the case of a proposed
contract such disclosure shall be made at the meeting of the Board at which the
question of entering into the contract or arrangement is first taken into
consideration or, if the Director was not at the date of that meeting interested
in the proposed contract or arrangement, at the next meeting of the Board held
after he became so interested and, in a case where the Director becomes
interested in a contract or arrangement after it is made, the said disclosure
shall be made at the first meeting of the Board held after the Director becomes
so interested. For the purpose of the foregoing, a general notice given to the
Board by a Director to the effect that he is a member of a specified company or
firm and is to be regarded as interested in any contract or arrangement which
may, after the date of the notice, be made with that company or firm, shall be
deemed to be a sufficient disclosure of interest in relation to any contract or
arrangement so made, provided that no such notice shall be of effect unless
either it is given at a meeting of the Board or the Director takes reasonable
steps to secure that it is brought up and read at the next meeting of the Board
after it is given.

 

(2)                                A Director may vote in respect of any
contract or arrangement in which he is interested and be counted in the quorum
present at any meeting at which any such contract or arrangement is proposed or
considered, and if he shall so vote his vote shall be counted.

 

(3)                                A Director may hold any other office or place
of profit under the Company (other than the office of Auditor) in conjunction
with his office of Director for such period and on such terms (as to
remuneration and otherwise) as the Board may determine and no Director or
intending Director shall be disqualified by his office from contracting with the
Company either with regard to his tenure of any such other office or place of
profit or as vendor, purchaser or otherwise, nor shall any such contract, or any
contract or arrangement entered into by or on behalf of the Company in which any
Director is in any way interested, be liable to be avoided, nor shall any
Director so contracting or being so interested be liable to account to the
Company for any profits realised by any such contract or arrangement by reason
of such Director holding that office or of the fiduciary relationship thereby
established.

 

(4)                                Any Director may act by himself or his firm
in a professional capacity for the Company, and he or his firm shall be entitled
to remuneration for professional services as if he were not a Director;
providing that nothing herein contained shall authorise a Director to act as
Auditor of the Company.

 

109                            All cheques, promissory notes, drafts, bills of
exchange and other negotiable instruments, and all receipts for moneys paid to
the Company, shall be signed, drawn, accepted, endorsed or otherwise executed,
as the case may be, in such manner as the Board shall from time to time by
resolution determine.

 

110                            The Board shall cause minutes to be made in books
provided for the purpose:

 

(1)                                 of all appointments of Officers made by the
Board;

 

19

--------------------------------------------------------------------------------


 

(2)                                of the names of the Directors present at each
meeting of the Board and of any committee of the Board; and

 

(3)                                of all resolutions and proceedings at all
meetings of the Company and of the Board and of committees of the Board.

 

111                            (1)                                  The Board
may pay a gratuity, pension or allowance on death or retirement to and may
establish and maintain or procure the establishment and maintenance of any
contributory or non-contributory pension or superannuation or life assurance
funds or schemes for the benefit of any persons:

 

(a)                                who are or were at any time in the employment
or service of the Company or of any company which is or was a holding company or
subsidiary of the Company or of any predecessor in business of any of them; or

 

(b)                               who are or were at any time Directors or
Officers of the Company or of any such other company or predecessor in business
as aforesaid and holding any salaried employment or executive office in the
Company or such other company or predecessor in business;

 

and the wives, widows, children or dependants of any such persons. The receipt
of any such gratuity, pension, or allowance shall not disqualify any person from
being or becoming a Director of the Company.

 

(2)                                The Board may also establish and subsidise or
subscribe to any institutions, associations, clubs or funds calculated to be for
the benefit of or to advance the interests and well-being of the Company or of
any such other company as aforesaid or of any such persons as aforesaid and make
payments for or towards the insurance of any such persons as aforesaid.

 

(3)                                The Board may do any of the matters aforesaid
either alone or in conjunction with any such other company as aforesaid.

 

DISQUALIFICATION OF DIRECTORS

 

112                            The office of a Director shall, ipso facto, be
vacated :

 

(1)                                 if he (not being a person holding for a
fixed term an executive office subject to termination if he cease from any cause
to be a Director) resigns his office by written notice signed by him sent to or
deposited at the Office;

 

(2)                                 if he shall have absented himself (such
absence not being absence with leave or by arrangement with the Board on the
affairs of the Company) from meetings of the Board for a consecutive period of
twelve months and the Board resolves that his office shall be vacated;

 

(3)                                if he becomes a lunatic or of unsound mind;

 

(4)                                if he becomes a bankrupt, suspends payment,
compounds with his creditors or is adjudged insolvent; or

 

(5)                                subject to the provisions of article 94, if
he is requested to resign by written notice signed by all his co-Directors.

 

(6)                                subject to the provisions of article 94, if
the Company in General Meeting shall by Ordinary Resolution declare that he
shall cease to be a Director.

 

113                            Subject to the provisions of article 94, If the
Company in General Meeting removes any Director before the expiration of his
period of office it or the Board may appoint another

 

20

--------------------------------------------------------------------------------


 

person to be a Director in his stead. The person so appointed shall retain his
office so long only as the Director in whose place he is appointed would have
held the same if he had not been removed. Such removal shall be without
prejudice to any claims such Director may have for damages for breach of any
contract of service between him and the Company.

 

PROCEEDINGS OF DIRECTORS

 

114                            (1)                                  The Board
may meet for the despatch of business, adjourn, and otherwise regulate its
meetings, as it thinks fit. Questions arising at any meeting shall be decided by
a majority of votes. In case of an equality of votes, the Chairman shall have a
second or casting vote.

 

(2)                                Any director or his alternate may validly
participate in a meeting of the directors or a committee of directors through
the medium of conference telephone or similar form of communication equipment
provided that all persons participating in the meeting are able to hear and
speak to each other throughout the meeting. A person so participating shall be
deemed to be present in person at the meeting and shall accordingly be counted
in a quorum and be entitled to vote. Subject to the Statutes, all business
transacted in such manner by the directors or a committee of the directors shall
for the purposes of the Articles be deemed to be validly and effectively
transacted at a meeting of the directors or of a committee of the directors
notwithstanding that fewer than two directors or alternate directors are
physically present at the same place. Such a meeting shall be deemed to take
place where the largest group of those participating is assembled or, if there
is no such group, where the chairman of the meeting then is.

 

115                            The Board shall also determine from time to time
the notice necessary for its meetings and the persons to whom such notice shall
be given.

 

116                            A meeting of the Board at which a quorum is
present shall be competent to exercise all powers and discretions for the time
being exercisable by the Board.

 

117                            The continuing Directors may act notwithstanding
any vacancy in their body, but if and so long as their number is reduced below
the minimum number fixed by or pursuant to these presents the continuing
Directors or Director may act for the purpose of increasing the number of
Directors to that number, or of summoning a General Meeting of the Company, but
for no other purpose. If there be no Directors or Director able or willing to
act, then any two shareholders may summon a General Meeting of the Company for
the purpose of appointing Directors.

 

118                            The Board may elect a Chairman of their meetings
and determine the period for which he is to hold office. If no such Chairman be
elected, or if at any meeting the Chairman be not present within five minutes
after the time appointed for holding the same, the Directors present may choose
one of their number to be Chairman of the meeting.

 

119                            The Board may delegate any of their powers, other
than the powers to borrow money (apart from temporary loans obtained from the
Company’s bankers in the ordinary course of business) or make calls, to
committees consisting of such member or members of their body as they think fit.
Any committee so formed shall in the exercise of the powers so delegated conform
to any regulations that may be imposed on it by the Board or, in the absence of
any such regulations, the regulations for the time being applicable to the Board
itself.

 

120                            The quorum necessary for the transaction of the
business of the Board may be fixed by the Board, and unless so fixed shall be
two except that where the minimum number of Directors has been fixed at one
pursuant to Article 92 a Sole Director shall be deemed to form a quorum. For the
purposes of this Article an alternate appointed by a Director under Article 98
shall be counted in a quorum at a meeting at which the Director appointing him
is not present.

 

121                            A resolution in writing signed by each Director
(or his alternate) for the time being entitled to receive notice of a meeting of
the Board or by all the members of a committee for the time

 

21

--------------------------------------------------------------------------------


 

being shall be as valid and effectual as a resolution passed at a meeting of the
Board or, as the case may be, of such committee duly called and constituted.
Such resolution may be contained in one document or in several documents in like
form each signed by one or more of the Directors or members of the committee
concerned.

 

EXECUTIVE DIRECTOR

 

122                            (1)                                  The Board
may from time to time appoint one or more of their body to be holder of any
executive office, including the office of Managing or Joint Managing or Deputy
or Assistant Managing Director, on such terms and for such periods as they may
determine.

 

(2)                                The appointment of any Director to any
executive office including the office of Managing or Joint Managing or Deputy or
Assistant Managing Director shall be subject to termination if he cease from any
cause to be a Director but without prejudice to any claim for damages for breach
of any contract of service between him and the Company.

 

(3)                                The Board may entrust to and confer upon a
Director holding any executive office any of the powers exercisable by the Board
upon such terms and conditions and with such restrictions as it thinks fit, and
either collaterally with or to the exclusion of their own powers, and may from
time to time revoke, withdraw, alter or vary all or any of such powers.

 

SECRETARY

 

123                            The Secretary shall be appointed by the Board for
such term, at such remuneration and upon such conditions as the Board may think
fit; and any secretary so appointed may be removed by the Board but without
prejudice to any claim which he may have for damages for breach of any contract
of service between him and the Company.

 

124                            Any provision of the Statutes or these presents
requiring or authorising a thing to be done by or to a Director and the
Secretary shall not be satisfied by its being done by or to the same person
acting both as Director and as, or in the place of, the Secretary.

 

THE SEAL

 

125                            The Company may have a Seal and if the Directors
resolve to adopt a Seal then the Board shall provide for the safe custody of the
Seal, which shall only be used by the authority of the Board or of a committee
of the Board authorised by the Board in that behalf, and every instrument to
which the Seal shall be affixed shall be signed by any person or persons
authorised by the Board in that behalf.

 

126                            The Board may from time to time authorise the use
of an Official Seal in such manner as the Board may at its discretion determine.

 

AUTHENTICATION OF DOCUMENTS

 

127                            Any Director or the Secretary or any person
appointed by the Board for the purpose shall have power to authenticate any
documents affecting the constitution of the Company (including the Memorandum
and Articles of Association) and any resolutions passed by the Company or the
Board, and any books, records, documents and accounts relating to the business
of the Company, and to certify copies thereof or extracts therefrom as true
copies or extracts; and where any books, records, documents or accounts are
elsewhere than at the Office, the local manager or other Officer of the Company
having the custody thereof shall be deemed to be a person appointed by the Board
as aforesaid.

 

22

--------------------------------------------------------------------------------


 

DIVIDENDS

 

128                            The Company in General Meeting may declare
dividends, but no dividend shall exceed the amount recommended by the Board.

 

129                            No dividend shall be paid otherwise than out of
the profits of the business of the Company.

 

130                            Unless and to the extent that the rights attached
to any shares or the terms of issue thereof otherwise provide all dividends
shall be declared and paid according to the amounts paid up on the shares in
respect whereof the dividend is paid, but no amount paid up on a share in
advance of calls shall be treated for the purposes of this Article as paid up on
the share and all dividends shall be apportioned and paid pro rata according to
the amounts paid up on the share during any portion or portions of the period in
respect of which the dividend is paid; but, if any share be issued on terms
providing that it shall rank for dividend as from a particular date or for all
dividends declared after a particular date, such share shall rank for dividend
accordingly.

 

131                            The Board may from time to time declare and pay
to the members such interim dividends as appear to the Board to be justified by
the position of the Company. The Board may also declare and pay any fixed
dividend which is payable on any shares of the Company half-yearly or otherwise
on fixed dates, whenever such position, in the opinion of the Board, justifies
that course.

 

132                            Subject to the provisions of the Statutes, where
any asset, business or property is bought by the Company as from a past date
whether such date be before or after the incorporation of the Company the
profits and losses thereof as from such date may at the discretion of the
Directors in whole or in part be carried to revenue account and treated for all
purposes as profits and losses of the Company. Subject as aforesaid, if any
shares or securities are purchased cum dividend or interest, such dividend or
interest may at the discretion of the Board be treated as revenue, and it shall
not be obligatory to capitalise the same or any part thereof.

 

133                            The Board may deduct from any dividend payable to
any member on or in respect of a share all sums of money (if any) presently
payable by him to the Company on account of calls or otherwise.

 

134                            The Board may retain any dividend or other moneys
payable on or in respect of a share on which the Company has a lien, and may
apply the same in or towards satisfaction of the debts, liabilities or
engagements in respect of which the lien exists.

 

135                            The Board may retain the dividends payable upon
shares in respect of which any person is under the provisions as to the
transmission of shares hereinbefore contained entitled to become a member, or
which any person is under those provisions entitled to transfer, until such
person shall become a member in respect of such shares or shall transfer the
same.

 

136                            With the sanction of the Company in General
Meeting any dividend may be paid wholly or in part by the distribution of
specific assets and in particular of paid-up shares, debentures or debenture
stock of the Company or paid-up shares, debentures or debenture stock of any
other company, or in any one or more of such ways. Where any difficulty arises
in regard to such distribution, the Board may settle the same as it thinks
expedient and in particular may issue fractional certificates and fix the value
for distribution of such specific assets or any part thereof and may determine
that cash payments shall be made to any members upon the footing of the value so
fixed, in order to adjust the rights of all members, and may vest any such
specific assets in trustees upon trust for the members entitled to the dividend
as may seem expedient to the Board.

 

137                            Any dividend, interest or other moneys payable in
cash in respect of shares may be paid by cheque or warrant sent through the post
to the registered address of the holder or, in the case of joint holders, to the
registered address of that one of the joint holders who is first named on the
Register or to such person and to such address as the holder or joint holders
may in

 

23

--------------------------------------------------------------------------------


 

writing direct. Every such cheque or warrant shall be made payable to the order
of the person to whom it is sent. Any one of two or more joint holders may give
effectual receipts for any dividends, bonuses or other moneys payable in respect
of the shares held by them as joint holders.

 

138                            No dividend or other moneys payable on or in
respect of a share shall bear interest against the Company.

 

139                            All unclaimed dividends may be invested or
otherwise made use of by the Board for the benefit of the Company until claimed,
and the Company shall not be constituted a trustee in respect thereof. All
dividends unclaimed for a period of six years after having been declared shall
be forfeited and shall revert to the Company.

 

RESERVES

 

140                            The Board may before recommending any dividend
set aside out of the profits of the Company such sums as it thinks proper as
reserves which shall, at the discretion of the Board, be applicable for any
purpose to which the profits of the Company may be properly applied and pending
such application may, at the like discretion either be employed in the business
of the Company or be invested in such investments (other than shares of the
Company or its holding company, if any) as the Board may from time to time think
fit. The Board may also without placing the same to reserve, carry forward any
profits which it may think prudent not to divide.

 

CAPITAL RESERVE

 

141                            The Board may establish a reserve to be called
the ‘Capital Reserve’. All capital appreciation realised upon or derived from
the sale, realisation or payment off of properties securities or investments or
other realisations of or dealings with the capital assets or any other sums
which in the opinion of the Board are of a capital nature shall be applied to
capital purposes only and unless forthwith appropriated to meeting realised
losses on sales, realisation or payment off of or on any change or transposition
of securities, investments or properties or other realisations of or dealings
with capital assets or to writing down properties, securities, investments, or
other capital assets (either individually or in the aggregate) shall be carried
by the Board to the credit of a capital reserve and all losses of a similar
nature shall be carried to the debit of such capital reserve. The sum carried
and for the time being standing to the credit of the capital reserve shall not
in any event be transferred to profit and loss or revenue account but may be
regarded as available for capital distribution or for making good losses on the
Company’s properties, securities and investments or for providing for
depreciation in the value of the Company’s properties, securities and
investments. Any moneys for the time being standing to the credit of the capital
reserve may, at the discretion of the Board, either be employed in the business
of the Company or be invested in such properties, investments (other than shares
of the Company) or other assets as the Board may from time to time think fit.

 

CAPITALISATION OF PROFITS

 

142                            The Company in General Meeting may, upon the
recommendation of the Board, resolve that it is desirable to capitalise any part
of the amount for the time being standing to the credit of any of the Company’s
reserve accounts or to the credit of the profit and loss account or otherwise
available for distribution and accordingly that such sums be set free for
distribution amongst the members who would have been entitled thereto if
distributed by way of dividend and in the same proportions on condition that the
same be not paid in cash but be applied either in or towards paying up any
amounts for the time being unpaid on any shares held by such members
respectively or paying up in full unissued shares or debentures of the Company
to be allotted and distributed credited as fully paid to and amongst such
members in the proportions aforesaid, or partly in the one way and partly in the
other and the Board shall give effect to such resolution.

 

24

--------------------------------------------------------------------------------


 

143                            Whenever such a resolution as aforesaid shall
have been passed the Board shall make all appropriations and applications of the
undivided profits resolved to be capitalised thereby, and all allotments and
issues of fully-paid shares or debentures, if any, and generally shall do all
acts and things required to give effect thereto, with full power to the Board to
make such provision by payment in cash, or otherwise as it thinks fit for the
case of shares or debentures becoming distributable in fractions, and also to
authorise any person to enter on behalf of all members entitled thereto into an
agreement with the Company providing for the allotment to them respectively,
credited as fully paid, of any further shares or debentures to which they may be
entitled upon such capitalisation, or (as the case may require) for the payment
up by the Company on their behalf by the application thereto of their respective
proportions of the profits resolved to be capitalised, of the amounts or any
part of the amounts remaining unpaid on their existing shares, and any agreement
made under such authority shall be effective and binding on all such members.

 

ACCOUNTS

 

144                            The Board shall cause proper books of account to
be kept with respect to all the transactions, assets and liabilities of the
Company in accordance with the Statutes and with accounting principles generally
accepted and consistently applied on such basis as will, in the opinion of the
Auditors, be most advantageous to the Company. The books and records shall
include the designation and identification of any property in which the Company
owns a beneficial interest.

 

145                            The books of account shall be kept at the Office
or at such other place or places as the Board shall think fit, and shall at all
times be open to the inspection of the Directors and the members, but no person,
other than a Director or member or Auditor or an Officer, Clerk, Accountant, or
other person whose duty requires and entitles him to do so, shall be entitled to
inspect the books, accounts, documents or writings of the Company, except as
provided by the Statutes or authorised by the Board or by the Company in General
Meetings.

 

146                            A balance sheet and profit and loss account shall
be made out and laid before the Company at its Ordinary General Meeting in each
year, and such balance sheet and profit and loss account shall contain a general
summary of the assets and liabilities of the Company. The balance sheet and
profit and loss account shall be accompanied by a report of the Directors as to
the state and condition of the Company, as to the amount (if any) which they
recommend to be paid by way of dividend to the members, and the amount (if any)
which they have carried or propose to carry to reserve. The report and balance
sheet and profit and loss account shall be signed on behalf of the Board by at
least two of the Directors of the Company, and the Auditors’ report shall be
attached to the balance sheet and profit and loss account, or there shall be
inserted at the foot of the balance sheet and profit and loss account a
reference to the report. The Auditors’ report shall be read at the Ordinary
General Meeting.

 

147                            A copy of every balance sheet and of all
documents annexed thereto, including the reports of the Directors and the
Auditors, shall, at least ten days before the meeting, be served on each of the
registered holders of shares in the manner in which notices are hereinafter
directed to be served and on all holders of debentures and on the Auditors.

 

AUDIT

 

148                            Subject to the Statutes the Company may elect to
become an unaudited company. Whilst the Company continues as an unaudited
company the provisions of these Articles in so far as they relate to the
appointment of Auditors the duties of Auditors and to the report of Auditors
shall be suspended and cease to have effect.

 

149                            If an appointment of Auditors is not made at an
Ordinary General Meeting, the Court may, on the application of any member of the
Company appoint an Auditor of the Company for the current year and fix the
remuneration to be paid to him by the Company for his services.

 

150                            A Director or Officer of the Company shall not be
capable of being appointed as an Auditor of the Company.

 

25

--------------------------------------------------------------------------------


 

151                            A person, other than a retiring Auditor, shall
not be capable of being appointed Auditor at an Ordinary General Meeting unless
notice of an intention to nominate that person to the office of Auditor has been
given by a member to the Company not less than fourteen days before the Ordinary
General Meeting and the Board shall send a copy of any such notice to the
retiring Auditor and shall give notice thereof to the members not less than
seven days before the Ordinary General Meeting. Provided that if, after a notice
of the intention to nominate an Auditor has been so given, an Ordinary General
Meeting is called for a date fourteen days or less after such notice has been
given, the requirements of this provision as to time in respect of such notice
shall be deemed to have been satisfied and the notice to be sent or given by the
Company may, instead of being sent or given within the time required by this
Article, be sent or given at the same time as the notice of the Ordinary General
Meeting.

 

152                            The first Auditors of the Company shall be
appointed by the Board before the first General Meeting, and they shall hold
office until the first Ordinary General Meeting unless previously removed by a
resolution of the Company in General Meeting, in which case the members at such
meeting may appoint Auditors.

 

153                            The Board may fill any casual vacancy in the
office of Auditor, but while any such vacancy continues the surviving or
continuing Auditor or Auditors (if any) may act.

 

154                            The remuneration of the Auditors shall be fixed
by the Company in General Meeting or in such manner as the Company may determine
except that the remuneration of any Auditors appointed by the Directors shall be
fixed by the Directors.

 

155                            Every Auditor shall have a right of access at all
times to the books and accounts and vouchers of the Company and as regard books,
accounts and vouchers of which the originals are not readily available shall be
entitled to rely upon copies thereof or extracts therefrom certified by the
Company’s representatives, and shall be entitled to require from the Board and
the Officers of the Company such information and explanations as may be
necessary for the performance of the duties of the Auditors, and the Auditors
shall make a report to the members on the accounts examined by them, and on
every balance sheet and profit and loss account laid before the Company in
General Meeting during their tenure of office, and the report shall state:

 

(1)                                 whether or not they have obtained all the
information and explanations they have required; and

 

(2)                                whether in their opinion the balance sheet
and profit and loss account referred to in the report is drawn up in conformity
with the Statutes; and whether in their opinion such balance sheet and profit
and loss account exhibits a true and fair view of the state of the Company’s
affairs and the profit and loss of the Company for that financial year.

 

156                            Any Auditor shall, on quitting office, be
eligible for re-election.

 

NOTICES

 

157                            A notice may be given by the Company to any
member either personally or by sending it by post in a prepaid letter addressed
to such member at his registered address or, if he desires that notices shall be
sent to some other address or person, to the address or person supplied by him
to the Company for the giving of notices to him.

 

158                            Any notice or other document, if served by post,
shall be deemed to have been served in the case of a meeting on the day next
following that on which the same was posted, and in any other case at the time
at which the notice would be delivered in the ordinary course of post. In
proving such service it shall be sufficient to prove that the notice or document
was properly addressed, stamped and posted.

 

26

--------------------------------------------------------------------------------


 

159                            A notice may be given by the Company to the joint
holders of a share by giving the notice to the joint holder first named in the
Register in respect of the share.

 

160                            Any notice or document delivered or sent by post
to or left at the registered address of any member shall, notwithstanding the
death, bankruptcy, lunacy, incapacity or disability of such member, and whether
the Company has notice thereof, be deemed to have been duly served in respect of
any share registered in the name of such member as sole or joint holder, and
such service shall for all purposes be deemed a sufficient service of such
notice or document on all persons interested (whether jointly with or as
claiming through or under him) in any such share.

 

WINDING UP

 

161                            (1)                                  If the
Company shall be wound up, whether voluntarily or otherwise, the Liquidator may,
with the sanction of an Extraordinary Resolution, divide among the members in
specie any part of the assets of the Company, and may with the like sanction
vest any part of the assets of the Company in trustees upon such trusts for the
benefit of the members as the Liquidator with the like sanction shall think fit.

 

(2)                                If thought expedient, subject to the
obtaining of any necessary consents or sanctions, any such division may be
otherwise than in accordance with the then existing rights of the members and in
particular any class may be given preferential or special rights, or may be
excluded altogether or in part, but in default of any such provision the assets
shall, subject to the rights of the holders of shares issued with special rights
or privileges or on special conditions, be distributed rateably according to the
amount paid up on the shares.

 

(3)                                In case any of the shares to be divided as
aforesaid involve a liability to calls or otherwise, any person entitled under
such division to any of the said shares, may, within fourteen days after the
passing of the Extraordinary Resolution, by notice in writing direct the
Liquidator to sell his proportion and pay him the net proceeds and the
Liquidator shall, if practicable, act accordingly.

 

INDEMNITY

 

162                            The Directors, Managing Directors, Managers,
Agents, Auditors, Secretary and other Officers or servants for the time being of
the Company, and the Trustees (if any) for the time being acting in relation to
any of the affairs of the Company and every of them, and every of their heirs
and executors, shall be indemnified and secured harmless out of the assets and
profits of the Company from and against all actions, costs, charges, losses,
damages, and expenses, which they or any of them, their or any of their heirs or
executors shall or may incur or sustain by reason of any contract entered into
or any act done, concurred in, or omitted in or about the execution of their
duty or supposed duty in their respective offices or trusts, except such (if
any) as they shall incur or sustain by or through their own wilful act, neglect
or default respectively, and none of them shall be answerable for the acts,
receipts, neglects, or defaults of the other or others of them, or for joining
in any receipt for the sake of conformity, or for any bankers or other person
with whom any moneys or effects belonging to the Company shall or may be lodged
or deposited for safe custody, or for any bankers, brokers, or other persons
into whose hands any money or assets of the Company may come, or for any defects
of title of the Company to any property purchased, or for insufficiency or
deficiency of or defect of title of the Company to any security upon which any
moneys of or belonging to the Company shall be placed out or invested, or for
any loss, misfortune or damage resulting from any such cause as aforesaid, or
which may happen in the execution of their respective offices or trusts, or in
relation thereto, except the same shall happen by or through their own wilful
act, neglect or default respectively.

 

163                            The directors may exercise all the powers of the
Company to purchase and maintain for any director, auditor or other officer
(including former directors and other officers) or any other person insurance
against any liability for negligence, default, breach of duty or breach of trust
or any other liability which may lawfully be insured against.

 

27

--------------------------------------------------------------------------------


 

INSPECTION OF REGISTERS ETC

 

164                            The Board shall from time to time determine
whether, and to what extent, and at what times and places, and under what
conditions or regulations, the accounts and books of the Company (all or any and
which of them) shall be open to inspection, and no member shall have any right
of inspecting any account or book or document of the Company, except as
conferred by the Statutes or authorised by the Board or by a resolution of the
members in General Meeting. Until otherwise determined the right so to inspect
shall be exercisable only after three clear days’ notice in writing shall have
been served on the Company.

 


REIT PROHIBITED TRANSACTIONS


 

165                            The Company does not currently engage in any
activities or hold any assets that would constitute or result in the occurrence
of a REIT Prohibited Transaction as defined herein. Notwithstanding anything to
the contrary contained in these Articles, during the time BH Entity is a member
of the Company, neither the Company, the Board, nor any other member shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any subsidiary thereof as set out below:-

 

(1)                                 Entering into any lease or permitting any
sublease that provides for rent based in whole or in part on the income or
profits of any person, excluding for this purpose a lease that provides for rent
based in whole or in part on a fixed percentage or percentages of gross receipts
or gross sales of any person without reduction for any sublessor costs;

 

(2)                                 Leasing personal property, excluding for
this purpose a lease of personal property that is entered into in connection
with a lease of real property where the rent attributable to the personal
property is less than 15% of the total rent provided for under the lease;

 

(3)                                 Acquiring or holding any debt investments
unless (i) the amount of interest income received or accrued by the Company
under such loan does not, directly or indirectly, depend in whole or in part on
the income or profits of any person; and (ii) the debt is duly secured by
mortgages on real property or on interests in real property;

 

(4)                                 Acquiring or holding, directly or
indirectly, more than 10% of the outstanding securities of any one issuer (by
vote or value) other than an entity which either (i) has properly elected to be
taxable as a partnership for United States federal income tax purposes by filing
IRS Form 8832; or (ii) has properly elected to be a “taxable REIT subsidiary” of
REIT by jointly filing with REIT IRS Form 8875. For the avoidance of doubt, the
Company and the members acknowledge that any such election on IRS Form 8832
and/or on IRS Form 8875 made under this Article 165(4) will be effective for
United States federal income tax purposes only;

 

(5)                                 Making an election or taking any action or
failing to take any action that would cause the Company or any subsidiary or
affiliate of the Company to be treated as (i) an entity that is not classified
as a partnership for US federal income tax purposes; or (ii) a publicly traded
partnership as defined in Section 7704 of the Code;

 

(6)                                 Entering into any agreement where the
Company received amounts, directly or indirectly, for rendering services to the
tenants of any Property other than (i) amounts received for services that are
customarily furnished or rendered in connection with the rental of real property
of a similar class in the geographic areas in which the Property is located
where such services are either provided by (A) an Independent Contractor (as
defined in Section 856(d)(3) of the Code) who is adequately compensated for such
services and from which the Company does not, directly or indirectly, derive
revenue; or (B) a taxable REIT subsidiary of REIT who is adequately compensated
for such service; or (ii) amounts received for services that are customarily
furnished

 

28

--------------------------------------------------------------------------------


 

or rendered in connection with the rental of space for occupancy only (as
opposed to being rendered primarily for the convenience of the Company’s
tenants);

 

(7)                                 Entering into any agreement where a material
amount of income received or accrued by the Company under such agreement,
directly or indirectly, does not qualify as either (i) “rents from real
property”; or (ii) “interest on obligations secured by mortgages on real
property or on interests in real property,” in each case as such terms are
defined in Section 856(c) of the Code;

 

(8)                                 Holding cash of the Company available for
operations or distribution in any manner other than a traditional bank checking
or savings account; or

 

(9)                                 Selling or disposing of any Property,
subsidiary or other asset of the Company prior to the completion of a four (4)
year holding period with such period to begin on the date the Company acquires a
direct or indirect interest in such Property, subsidiary or asset.
Notwithstanding the foregoing, the Company can sell or dispose of any such
Property, subsidiary or asset on prior written notice to BH Entity, such written
notice to occur no later than 120 days prior to the Company entering into any
written contract for any such sale or disposition.

 

166                            Notwithstanding the foregoing Article 165 above,
the Company may enter into a REIT Prohibited Transaction if it receives the
prior written approval of BH Entity specifically acknowledging that BH Entity is
approving a REIT Prohibited Transaction pursuant to these Articles.

 


US FILING


 

167                            The Company and any subsidiary shall timely file
IRS Form 8832 electing to be treated as a partnership or disregarded entity for
US federal income tax purposes effective as of (i) the admission of BH Entity as
a Shareholder; and (ii) the formation or acquisition of such subsidiary entity
by the Company. The Company shall jointly file IRS Form 8875, a taxable REIT
subsidiary election, with and with respect to the REIT on the election of BH
Entity, and concurrently with any such IRS Form 8875, a second IRS Form 8832
electing corporate status. For the avoidance of doubt, the Company and the
members acknowledge that any such election on IRS Form 8832 and/or IRS Form 8875
made under this Article 167 will be effective for United States federal income
tax purposes only.

 

168                            The Company and each of its members has been
advised that the parent company of BH Entity is an entity that sells securities,
maintains U.S. GAAP audited financial statements and/or is publicly registered
with the Units States Securities and Exchange Commission (“SEC”). As a result,
such parent company is subject to GAAP financial statement requirements and
other reporting requirements. These requirements include but are not limited to
quarterly and annual financial reporting (including the reports for public
companies on Form 10-Q and Form 10-K and reporting under Rules 3-05, 3-09 or
3-14 of Regulation S-X). In addition, certain accounting requirements may
dictate that BH Entity or its parent company report the Company and/or the
Property as a subsidiary of BH Entity or its parent company. Therefore,
notwithstanding anything contained herein to the contrary, the Company shall
cause to be provided to BH Entity such information in the possession of the
Company or within its control as BH Entity requires in order to consolidate,
audit and/or review financial statements of the Company or the Property for the
applicable reporting periods.

 


FAILURE TO MAKE ADDITIONAL CAPITAL CONTRIBUTIONS


 

169                            If a member fails to timely contribute all or any
portion of any Additional Capital Contribution required of such member, then
such member shall be considered a “Delinquent member”. The Company may, upon
notice to a Delinquent member, permit the non-Delinquent member(s) to advance
that portion of the Additional Capital Contribution that is in default as a loan
(a “Default Loan”) to the Company with the following results: (A) the sum thus
advanced shall constitute a loan to the Delinquent member for which the
Delinquent member will pledge

 

29

--------------------------------------------------------------------------------


 

its interests in the Company as security for such loan; (B) such loan and all
accrued unpaid interest thereon shall be due twelve (12) months after such
advance is made; (C) the loan shall bear interest at the lesser of twelve
percent (12%) per annum or the highest rate permitted by applicable law, from
the date made until the date fully repaid compounding monthly; (D) as the sole
source of repayment of the Default Loan, Company distributions and other
payments that otherwise would be made to the Delinquent member (whether before
or after dissolution of the Company) under this Agreement shall be paid to the
non-Delinquent member(s) until the loan and all interest accrued thereon is paid
in full (with all such payments being applied first to accrued and unpaid
interest and then to principal and being deemed to be a distribution or payment
(as may apply) to the Delinquent member, and, in turn, a payment by the
Delinquent member with respect to the loan from the non-Delinquent member).

 

170                            Operating Budget

 

The Company shall operate under annual Operating Budgets which the Board shall
cause to  be prepared and approved by Investor Consent.

 

30

--------------------------------------------------------------------------------